United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-1925
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                    David E. Clark

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for th e Western District of Missouri - Kansas City
                                  ____________

                             Submitted: August 5, 2019
                              Filed: August 22, 2019
                                   [Unpublished]
                                  ____________

Before SHEPHERD, GRASZ, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

       David Clark directly appeals after the district court1 revoked his supervised
release, and sentenced him to 6 months in prison and 24 months of supervised release.

      1
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
His counsel has moved for leave to withdraw, and has filed a brief challenging the
sentence. Clark has filed a pro se brief challenging the sufficiency of the evidence
to support the violations.

       After careful review of the record, we conclude that the district court did not
abuse its discretion in sentencing Clark, as it properly considered the 18 U.S.C.
§ 3553(a) factors; there was no indication that it overlooked a relevant factor, or
committed a clear error of judgment in weighing relevant factors, see United States
v. Miller, 557 F.3d 910, 915-18 (8th Cir. 2009) (substantive reasonableness of
revocation sentence is reviewed under deferential abuse-of-discretion standard); see
also United States v. White Face, 383 F.3d 733, 740 (8th Cir. 2004) (district court
need not mechanically list every § 3553(a) factor when sentencing defendant upon
revocation; all that is required is consideration of relevant matters and some reason
for court’s decision); and the sentence was within the advisory Guidelines range, and
below the statutory limit, see 18 U.S.C. § 3583(e)(3).

       As to Clark’s pro se argument, we note that he stipulated to the violations
through counsel, and he did not contradict that stipulation in allocution. See United
States v. Hernandez-Hernandez, 431 F.3d 1212, 1219 (9th Cir. 2005) (criminal
defendants are bound by admissions of fact made by their counsel in their presence
and with their authority). To the extent Clark attempts to assert ineffective assistance
of counsel, we decline to address the claim in this direct appeal. See United States v.
Hernandez, 281 F.3d 746, 749 (8th Cir. 2002) (generally, ineffective-assistance claim
is not cognizable on direct appeal).

      Accordingly, we grant counsel’s motion to withdraw, and affirm.
                     ______________________________




                                          -2-